DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination, fails to disclose the combination of limitations specified in the independent claims 1, 10, and 19 especially: “…determining, using the one or more processors and by processing one or more per-word inverse domain frequency measures for the digital document using a document popularity determination machine learning model, a document popularity measure for the digital document; generating, using the one or more processors, the predicted document priority score based at least in part on the document-topic entropy measure, the sentiment-topic entropy measure, and the document popularity measure”.
	In related art, Ji et al. discloses (US Pub 2021/0027016) discloses “…a method for detecting deceptive e-commerce reviews based on a sentiment-topic joint probability, which belongs to the fields of natural language processing, data mining and machine learning.” (see abstract).
	In related art, TUTUBALINA et al. discloses (US Pub 2020/0019611) discloses “…method for topic modeling with sentiment priors based on distributed representations. A method for topic modeling with sentiment priors based on distributed representations includes: inputting a review into a topic model; and by the topic model, determining a representation for each word in the review, wherein the representations are word vectors in a semantic space; and estimating the representations using the sentiment priors to determine a topic corresponding to the review, wherein the topic model includes the sentiment priors trained on the basis of the representations distributed by using a regularizer, the regularizer defining the same sentiment to words having similar word vectors, and wherein each sentiment prior is the same for words having similar word vectors.” (see abstract).
	Furthermore, in related art, Djordjevic et al. discloses (US Pub 2013/0018651) discloses “… generative model is used to develop at least one topic model and at least one sentiment model for a body of text. The at least one topic model is displayed such that, in response, a user may provide user input indicating modifications to the at least one topic model. Based on the received user input, the generative model is used to provide at least one updated topic model and at least one updated sentiment model based on the user input. Thereafter, the at least one updated topic model may again be displayed in order to solicit further user input, which further input is then used to once again update the models. The at least one updated topic model and the at least one updated sentiment model may be employed to analyze target text in order to identify topics and associated sentiments therein.” (see abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/
Primary Examiner, Art Unit 2652